Citation Nr: 1111265	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 28 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  The Veteran died in February 2005.  The appellant is the widow of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

The Certificate of Death lists the Veteran's immediate cause of death as pneumonia, right lung.  As directed by the previous remand, additional development was accomplished regarding whether the Veteran's service-connected tuberculosis contributed to the cause of his death.  

In reviewing the claims file, the Board notes that in February 2004, the Veteran filed a claim for service connection for cavitary cancer or abscess, brain concussion and chronic obstructive pulmonary disease as well as an increased evaluation for his service-connected tuberculosis.  In July 2004, the RO denied the claims.  In a statement received in February 2005, the Veteran stated that he wished the rating decision to be redetermined and reconsidered.  The Board accepts this correspondence as a notice of disagreement (NOD) to the July 2004 decision.  Concerning this, a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  

The Board finds that the statement from the Veteran received in February 2005 qualifies as an NOD.  The notice of disagreement remains pending and the claims regarding entitlement to service connection as well as the increased rating claim were not finally adjudicated by VA on or before the date of the Veteran's death.  See 38 C.F.R. § 3.1000(d)(5) (2010). 

Upon the death of a Veteran a surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010). 

The application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000(c).  In this case, the Veteran died in February 2005 and the appellant's claim for DIC and accrued benefits was received in March 2005.  

In summary, the Board finds there is a pending claim for entitlement to service connection for cavitary cancer or abscess, brain concussion and chronic obstructive pulmonary disease as well as an increased evaluation for service-connected tuberculosis for accrued benefits purposes.  Considering that a respiratory disorder was listed as an immediate cause of the Veteran's death, a grant of service connection for accrued benefits purposes for any related disorder could arguably result in a grant of service connection for the cause of death.  Accordingly, the RO must adjudicate the accrued benefit claim, and the claims for service connection for the cause of death and entitlement to DIC pursuant to 38 U.S.C.A. § 1318 will be deferred pending the requested action.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the issues of entitlement to service connection for cavitary cancer or abscess, brain concussion, and chronic obstructive pulmonary disease as well as an increased evaluation for service-connected tuberculosis for accrued benefits purposes based on the evidence in the file at date of death.  See 38 C.F.R. § 3.1000(d)(4).  If entitlement to service connection for cavitary cancer or abscess, brain concussion and/or chronic obstructive pulmonary disease is established for accrued benefits purposes, the 

RO should consider whether a grant of entitlement to service connection for the cause of the Veteran's death is appropriate.  The appellant is hereby notified that she must perfect a timely appeal to any denial of entitlement to accrued benefits.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate all issues remaining on appeal.  All applicable, laws, regulations, and theories should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



